Citation Nr: 0739212	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-28 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss of the left 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  A May 1997 rating decision denied service connection for 
bilateral hearing loss; notice of this decision was issued on 
May 16, 1997; the veteran did not enter a notice of 
disagreement with this decision within one year of notice of 
the decision.

2.  The evidence associated with the claims file subsequent 
to the May 1997 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
has a reasonable possibility of substantiating the claim.

3.  The weight of the competent medical evidence is in 
relative equipoise on the question of whether the veteran 
currently has a hearing loss disability of the left ear; the 
evidence establishes a nexus between the veteran's current 
hearing loss and acoustic trauma the veteran suffered while 
on active duty. 


CONCLUSIONS OF LAW

1.  The May 1997 rating decision to deny service connection 
for left ear hearing loss became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  Evidence received since the RO's May 1997 decision is new 
and material, and the claim for service connection for 
hearing loss of the left ear is reopened.  
38 U.S.C.A. §5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§3.156(a) (2007).  

3.  With the resolution of reasonable doubt in the veteran's 
favor, hearing loss of the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 4.85 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran and his representative contend, in substance, 
that the veteran's left ear hearing loss was the result of 
his exposure to noise while in service.  Because the claim on 
appeal is being granted in full, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  


Reopening Service Connection for Hearing Loss of the Left Ear

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. 
§ 3.156.  

In this case, in a May 1997 rating decision, the RO denied 
the veteran's claim for service connection for hearing loss 
of the left ear on the basis that there was no evidence that 
the condition occurred in or was caused by service.  Notice 
of this decision was issued on May 16, 1997.  Because the 
veteran did not submit a notice of disagreement with the May 
1997 rating decision within one year of issuance of notice of 
the decision, the May 1997 decision denying service 
connection for hearing loss of the left ear became "final" 
under 38 U.S.C.A. § 7105(c).  

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the May 1997 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed May 1997 rating 
decision is new and relates to the questions of a current 
disability of hearing loss of the left ear, as well as nexus 
to service, facts not established at the time of the May 1997 
rating decision.  VA audiological examination records reflect 
a diagnosis of sensorineural hearing loss.  For reasons 
explained below, the Board finds that the veteran's hearing 
impairment now meets the definition of hearing loss 
disability under 38 C.F.R. § 3.385.  The Board finds that 
this evidence raises a reasonable possibility of 
substantiating the claim.  Consequently, VA has received new 
and material evidence to reopen the veteran's claim for 
service connection for hearing loss of the left ear, and the 
claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service Connection for Hearing Loss of the Left Ear

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for hearing 
loss of the left ear.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as sensorineural hearing loss, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Impaired hearing is considered to be a disability for VA 
compensation purposes when the auditory threshold in any of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels (db) or greater; the thresholds for at least 
three of these frequencies are 26 db or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. See 38 C.F.R. § 3.385.  The absence of 
evidence of a hearing disability during service or of 
compensable hearing loss within the first year after 
discharge is not fatal to claim for service connection for 
hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Rather, service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes. 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the veteran claims that he has a hearing loss 
disability of the left ear as a result of acoustic trauma 
while on active duty.  Initially, the Board notes that the RO 
previously granted service connection for hearing loss of the 
right ear and for tinnitus in its rating decision of 
September 2004.  It is conceded that the veteran suffered 
from acoustic trauma while on active duty as an aircraft 
mechanic.

The remaining question is whether the veteran has left ear 
hearing loss to an extent recognized as a disability for VA 
purposes.  The veteran underwent frequent audiological 
testing while in service which displayed a pattern of 
progressive hearing loss.  Specifically, in 1973, upon the 
veteran's entrance into the Army, no auditory threshold at 
any frequency exceeded 15 db, while in 1975 he was noted to 
have auditory thresholds of 35 db in both ears at 6000 Hz.  
Further, in April of 1976 upon the veteran's discharge from 
service, he complained of and the doctor noted mild bilateral 
hearing loss.  In 1982, upon the veteran's enlistment in the 
National Guard, audiometric findings confirmed hearing loss, 
with auditory thresholds of 45 db and 55 db at 6000 Hz for 
the right and left ears respectively.  

In February 1997, the veteran underwent VA audiological 
testing.  This examination indicated auditory thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
50
LEFT
15
15
10
20
30

On VA examination in July 2004, the veteran's auditory 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
55
60
LEFT
25
20
25
35
35

The audiologist performing this examination stated that it is 
at least as likely as not that the veteran's hearing loss was 
caused by military noise exposure.

Regular audiological testing in this veteran's case reveals a 
clear pattern of progressive bilateral hearing loss.  The 
Board notes that the veteran's auditory thresholds of the 
left ear have substantially deteriorated in the seven years 
between VA examinations.  

The Board recognizes that the most recent audiometric 
findings for the left ear (July 2004) do not technically 
satisfy the requirements of 38 C.F.R. §3.385 because no 
single auditory threshold is over 40 db and only two 
thresholds are 26 db or greater rather than the necessary 
three.  However, it appears that the auditory thresholds from 
July 2004 were measured in five decibel increments.  The 
veteran had two auditory thresholds measured at 25 db; while 
the hearing loss of the left ear apparently was not severe 
enough to warrant a threshold of 30 db, it may well have been 
severe enough to warrant a threshold greater than 26 db had 
it been measured in smaller increments.

The Board further notes that the most recent audiological 
testing performed on the veteran occurred more than three 
years ago.  Based on the clear pattern of progressive hearing 
loss, the Board finds that it is likely that audiological 
testing of the veteran's hearing loss of the left ear at the 
present time would indicate auditory thresholds that would 
satisfy 38 C.F.R. §3.385.

The veteran has been consistent in his complaints of hearing 
loss.  Audiological testing of the veteran has shown steadily 
decreasing hearing levels.  Such evidence is at least 
sufficient to raise a reasonable doubt as to whether the 
veteran's current hearing loss of the left ear is severe 
enough to meet the regulatory definition of hearing loss 
disability of 38 C.F.R. §3.385.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's hearing loss of the left ear was 
incurred in service.  Accordingly, service connection for 
hearing loss of the left ear is granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.
 

ORDER

New and material evidence has been received, the claim for 
service connection for hearing loss of the left ear is 
reopened, and service connection for hearing loss of the left 
ear is granted on the merits.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


